Citation Nr: 1549468	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  12-09 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to increased initial ratings for posttraumatic stress disorder (PTSD) in excess of 10 percent from June 2, 2009 to September 24, 2011 and in excess of 30 percent thereafter.

2. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by: Christopher Loiacono, Agent	


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to August 1987 and February 1989 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and October 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran testified before the undersigned in a November 2013 hearing.  A hearing transcript was associated with the claims file and reviewed prior to this decision.  The Board considered these issues and remanded for additional development in October 2014.


FINDINGS OF FACT

1. The Veteran's PTSD symptoms most closely approximated occupational and social impairment with reduced reliability and productivity but not deficiencies in most areas or total impairment trhoughout the entire period on appeal.

2. The Veteran's combined disability rating is 60 percent.  His disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for a 50 percent rating, but not higher, for PTSD for the entire period on appeal have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2014).

2. The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In September 2010 and June 2011, the RO sent letters to the Veteran providing notice, which satisfied the requirements of the VCAA.  The notice was prior to a decision on his claims and explained how ratings and effective dates were assigned.  Therefore, no additional notice is required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All available, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's PTSD and TDIU claims in December 2010, September 2011, February 2013, and January 2015.  There is no assertion or indication that the examinations were inadequate.  Rather, they addressed the pertinent rating criteria and functional impact on the Veteran.  

The Board remanded these claims for an additional mental health examination.  Following the remand directives, the AOJ obtained a new examination for the Veteran.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the November 2013 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's PTSD symptoms and treatment to determine whether any relevant evidence had not been submitted.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and (5th ed. 2013) (DSM-V).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

Under the General Rating Formula, the criteria for 50 percent rating are: occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The criteria for 70 percent rating are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

The criteria for 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

The Veteran is competent to give evidence of symptoms observable by his senses, and the Board finds him credible as his statements are detailed and consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on the evidence, the Board finds that the Veteran's PTSD symptoms met the criteria for a 50 percent rating, but not higher, for the entire period on appeal.  See 38 C.F.R. § 4.130, DC 9411.

The evidence shows generally moderate symptoms and problems functioning.  An August 2010 treating provider noted depression and occasional suicidal ideations but the Veteran denied any suicide plan.  In September 2010, the Veteran endorsed mood swings, irritability, racing mind, and insomnia; he denied feelings of hopelessness and suicidal thoughts.  He was living with his mother and not working, but was doing house work and playing golf for leisure.  The provider assigned a global assessment of functioning (GAF) score of 55, signifying moderate symptoms or moderate difficulty functioning.  See DSM-IV.  In February 2011, the Veteran reported that he had quit his job and was living with his mother.  The provider noted unstable mood without suicidal or homicidal ideations and assigned a GAF score of 55.  A March 2011 provider assigned a GAF score of 60 for moderate symptoms.  During April 2011 treatment, the Veteran reported a good mood, feeling like he could think more clearly; he had no suicidal or homicidal ideations.  The provider assigned a GAF score of 70, signifying transient symptoms and no more than slight impairment.  In June 2011, the Veteran noted having a good mood, good sleep, and no suicidal thoughts but noted being stressed during his vocational rehabilitation; he was again assigned a GAF score of 70.  In September 2011, the Veteran reported nightmares two to three times per week, and the provider assigned a GAF score of 70.  The providers recorded good grooming and hygiene, good eye contact, cooperative behavior, normal speech and thought, and adequate insight.  

During the December 2010 examination, the Veteran reported that he lived with his mother, was divorced, saw his son, and saw relatives but did not socialize much.  He watched television, played golf, and read.  The examiner noted a cooperative attitude, normal appearance with adequate hygiene, normal speech, full orientation, rambling thought process, normal thought content, no delusions or hallucinations, good impulse control and adequate judgment and insight.  The examiner found no evidence of inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or suicidal or homicidal ideation.  The examiner noted symptoms of recurrent and intrusive distressing recollections, recurrent distressing dreams, intense psychological distress at exposure to cues of the trauma, avoidance, inability to recall an important aspect of trauma, markedly diminished interest in activities, feelings of detachment from others, sleep difficulty, and hypervigilance.  He found some decrease in recreational activities, sleep disturbance did not affect his ability to day functioning, irritability and concentration had not been problems for him, and the Veteran was mentally competent.  The examiner categorized PTSD as mild and assigned a GAF score of 65 for mild symptoms or difficulty.  See DSM-IV.

During the September 24, 2011 VA examination, the examiner recorded that the Veteran was oriented but could not tell the date, failed the serial 7's test, had no social interactions, was sometimes homeless and slept in his car, and saw his son about two to three times per month.  The Veteran reported last working three years prior to the examination, but the examiner found that the Veteran's mental health did not preclude him from employment.  The examiner explained that the Veteran's bipolar disorder was in remission and all his current symptoms were related to PTSD; those symptoms included: recurrent distressing dreams, inability to recall an important aspect of trauma, markedly diminished interest in activities, feeling detached from others, sleep difficulty, difficulty concentrating, and mild memory loss.  The examiner found the Veteran capable of managing his own finances.  The examiner categorized his symptoms as mild or transient that decrease work efficiency and ability to perform occupational task only during periods of significant stress and assigned a GAF score of 60 for moderate symptoms.  It was noted that the Veteran was thinking of having a vocational rehabilitation evaluation and was also thinking of going back to college.

The February 18, 2013 VA examiner found that the Veteran did not meet the criteria for PTSD diagnosis and did not mark associated symptoms.  The January 2015 VA examiner confirmed that the Veteran did meet the criteria for PTSD.  While the February 2013 examination was incomplete, the evidence from the clinical interview is still probative.  During the examination, the Veteran reported being single, not in a relationship, and living with his mother, brother, and sister.  He said he lay around much of the day, found it hard to function, and could not focus on reading a newspaper or book.  He was not employed but did clerical training eight hours a day through February 15, 2013.  The examiner observed the Veteran with good grooming, full orientation, and attention and concentration intact.  The Veteran endorsed angry or depressed mood sometimes, poor sleep, and having thoughts of violence and suicide.  The examiner noted that his memory was intact and he was capable of managing finances.  He assigned a GAF score of 55, indicating moderate symptoms.  See DSM-V.  

At March and April 2013 treatment, the providers recorded the Veteran with no relationships in several years and insomnia; they assigned a GAF score of 55.  The May and June 2013 providers assigned a GAF score of 60.  During June 2013 treatment, the Veteran reported good sleep.  He reported worse mood and depressed feelings with low energy; he denied any desire or thought of harming himself or others.  All the examiners recorded good grooming and hygiene, good eye contact, cooperative behavior, normal speech, thought, and insight, and no suicidal or homicidal ideations.  A January 2015 vocational report showed that he had been working or volunteering for 72 weeks.  At the Board hearing, the Veteran reported anxiety, panic attacks, anger, withdrawal, problems dealing with disagreements and crowds, sleep trouble, nightmares, flashbacks, and some memory problems.  He said that he rarely talked to his siblings and had some contact with his stepfather.  He checked the doors at home constantly and focused on exits when out at a restaurant.  He cared for himself and did his own shopping.

The January 2015 examiner recorded PTSD symptoms of recurrent distressing dreams, avoidance of things associated with the traumatic event, inability to remember important aspect of the trauma, persistent negative emotional state, markedly diminished interest or participation in activities, feelings of detachment from others, irritable behavior and angry outbursts, hypervigilance, problems with concentration, chronic sleep disturbance, depressed mood, suspiciousness, and panic attacks that occur weekly or less.  The examiner characterized the Veteran's symptoms with the 30 percent disability criteria.  He noted that the suspicion of others, panic-like symptoms, decreased concentration, and isolation affected the Veteran's work, and he was let go from his job as medical support assistant at VA in 2014.  He worked as a night janitor for 11 months and then as EMS for VA.  The examiner recorded that he continued to have poor interpersonal interaction with his son and had three failed relationships since last exam in 2011.  The examiner noted the Veteran was on time, appropriately dressed, had good eye contact, fair hygiene, normal thought process and content, no hallucination, no suicidal or homicidal ideations, intact memory, and adequate insight and judgment.  He was capable of managing his finances.

Despite some characterizations of his disability picture as mild and despite some GAF scores reflecting mild symptomatology, the Board finds support for 
a 50 percent rating throughout the rating period on appeal.  Indeed, the Veteran was unemployed off and on during the period on appeal.  He had sleep problems, nightmares, flashbacks, difficulty concentrating, irritability, depressed mood, and mild memory loss that could cause decreased productivity and reliability.  The Veteran had strained relationships with relatives and socialized very little.  There was also markedly diminished interest in activities.  The 2015 examiner also found that the Veteran's PTSD symptoms affected his ability to work and he wasz reportedly let go from one job.  At the Board hearing, the Veteran reported that his anxiety and anger caused problems interacting with people on the phone in his VA job.  The impact on social and occupational functioning supports a 50 percent rating.

However, the evidence does not show that the Veteran's symptoms have the frequency, severity, and duration to caused deficiencies in most areas or total impairment.  Throughout the appeal, medical professionals found the Veteran fully oriented, with normal thought, speech, insight, and judgement.  The Veteran reported a functional relationship with his mother, prior to her death, although relationships with his son and other relatives could be poor at times.  He assisted in household chores, played golf, read, and watched television.  The 2011 examiner noted the Veteran was not able to complete the serial 7's test.  At the 2013 examination, the Veteran said he found it difficult to function and focus.  Nevertheless, all other providers recorded normal thought content and processes and noted no problems with interactions.  The December 2010 examiner noted that the Veteran could stay focused enough to play golf well for 12 hours.  He also completed eight-hour days of vocational training in 2013.  At the 2011 examination, the Veteran said that he was sometimes homeless living in his car.  The Board considers this a possible sign of serious dysfunction, but in all other treatment and examinations, he reported living with his mother, so it does not appear to be a common occurrence reflective of overall functioning.  Moreover, even at that same 2011 examination the Veteran stated goals such as returning to school, indicating some planning and ambition to improve his situation.

At the Board hearing, the Veteran noted problems with anxiety and anger, but he showed good judgment when he reported removing himself from situations when he felt angry.  He demonstrated the ability to care for himself: he had good hygiene and grooming, shopped for himself, and was capable of managing his own finances.  He was cooperative with all medical providers, participated in vocational rehabilitation, and worked for periods during the appeal.  The 2011 and 2015 examiners found that the Veteran's symptoms did not prevent him from working.  The Veteran's GAF scores showed a range of mild to moderate functioning, which supports the 50 percent rating assigned over 70 or 100 percent.  

The symptoms of constantly checking locks and exits could be considered ritualistic behaviors.  However, these behaviors seem isolated to specific situations and there is no indication that they are severe or frequent enough to interfere with his daily functioning.  He noted thoughts of violence and suicide in the 2013 examination.  Providers consistently found no suicidal or homicidal ideation, and the single note of thoughts does not suggest a plan, seeming to indicate that the thoughts do not interfere with functioning.  At the Board hearing, the Veteran reported being panicked four to five times a week.  The VA examiner in 2015 diagnosed panic attacks only weekly or less often.  While the Board understands that the Veteran feels panic and anxiety often, a panic attack is best diagnosed by a medical provider.  The Board finds the examiner's classification more probative that he did not experience near-continuous panic.  Similarly, the examiners recorded depressed mood and persistent negative emotional state.  In 2013, the Veteran reported laying around during the day.  At other times, however, he reported a good mood.  See VA treatment generally.  His mood may affect his productivity but he does not appear to have overall mood deficiencies.  The evidence shows competent functioning in school-like vocational training, adequate judgment, thinking, and mood, and the ability to care for himself. Therefore, a 70 or 100 percent rating is not appropriate.  See 38 C.F.R. § 4.130, DC 9411.  

The evidence shows generally similar levels of functioning throughout the period on appeal such that staged ratings are not necessary.  See Hart, 21 Vet. App. at 509-10. 

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the laws associated with rating mental health disabilities are intentionally broad to consider the overall effect of symptoms on a Veteran's life.  All of his symptoms have been considered, and the rating code is sufficient to rate the Veteran's disability picture.  Following Mittleider, there are no symptoms that have not been rated in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.   

III. TDIU

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one service-connected disability, or two or more with the same etiology or affecting the same body system, the disability rating must be 60 percent or more.  Id.  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  Id.  

In this case, the Veteran is service-connected for PTSD, right knee joint disease, and right knee instability.  His highest combined rating, after considering the increase awarded in this decision, is 60 percent disabling.  See 38 C.F.R. § 4.25.  Therefore, he does not meet the schedular requirements for TDIU as his disability level is less than 70 percent.  See 38 C.F.R. § 4.16(a).  

Nevertheless, VA's policy is to rate as totally disabled all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Even without meeting the schedular requirements, a veteran may be eligible for total disability compensation if the evidence shows he is unemployable based on his individual circumstances and service-connected disabilities.  See id.  

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

In making a determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The evidence does not show that the Veteran's service connected disabilities render him unable to secure and follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(b).  The Veteran had three years of college and his work history consisted largely of warehouse work and retail sales.  See December 2010 examination.  In 2010, the evidence shows that the Veteran was unemployed.  The December 2010 examiner opined that the Veteran's bipolar condition was the primary reason for unemployment and that if the bipolar condition was not present, the PTSD by itself would have only a mild impact on employment.  The examiner explained that the PTSD symptoms had been present since the traumatic event in service and the Veteran was able to work during that time; bipolar disorder was not diagnosed until 2003.  The September 2011 examiner found that bipolar symptoms were in remission and all symptoms at that time were related to PTSD.  The examiner concluded the PTSD symptoms did not preclude the Veteran from employment.  In a different opinion in September 2011, an examiner found that the Veteran's right knee disability caused difficulty performing occupational duties that required prolonged standing, weight bearing or bending, lifting, kneeling, squatting, climbing, or crawling.  He concluded that jobs with those activities would likely result in inability to pursue that occupation.  The January 2015 examiner found that the Veteran was able to hold a job and not precluded from substantially gainful employment by his PTSD symptoms.  

Based on the 2011 opinion, the Veteran's right knee precludes him from participating in work with physical demands similar to jobs in his Past.  To gain other skills, he actively participated in vocational rehabilitation with job placement during much of the appeal period.  See July 2010 treatment, January 2015 examination.  The 2013 VA examiner noted that he completed clerical training eight hours a day.  In 2014, he was working in medical support but was let go; he also worked as a night janitor for 11 months.  See 2015 examination.  During the 2015 examination, the Veteran reported working in EMS at VA.  Vocational rehabilitation documents from January 2015 note that he had been working or volunteering for 72 weeks.  While not dispositive, the examiners' expert opinions assessing the Veteran capable of substantially gainful employment are highly probative, particularly given the complex nature of mental health disability.  Further, the Veteran continues to train and work and appears to be able to do so satisfactorily.  Effects on occupational functioning were considered in the grant of a 50 percent rating for PTSD.  At this time, benefits based on TDIU are premature.  See 38 C.F.R. § 4.16.               


ORDER

A 50 percent rating, but not higher, for PTSD for the entire period on appeal is granted.

Compensation based on TDIU is denied.


 

____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


